Citation Nr: 1130097	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  08-04 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected patellofemoral syndrome, right knee.

2.  Entitlement to an evaluation in excess of 10 percent for service-connected patellofemoral syndrome, left knee.

3.  Entitlement to service connection for a psychiatric disorder to include as secondary to the service connected disability of the bilateral knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from January 1996 to August 1998.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO), which, in pertinent part, denied the benefits sought.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds it is necessary to remand this matter for additional development prior to adjudication.  

The most recent VA examination involving the right and left knees was conducted more than four years ago in June 2007.  In a March 2010 statement, the Veteran's representative requested a new VA examination be conducted to ascertain the current severity of his bilateral knee disorders.  In a July 2011 statement, the Veteran's representative contended that the June 2007 VA examination did not adequately address each knee condition individually.  

In view of the foregoing, the Board finds that it is necessary to obtain more current records addressing the right and left knee disability, and further to obtain a new and more thorough VA examination to address the current severity of the right knee and left knee symptoms.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  The examination should include a review of the Veteran's claims file and past clinical history, with particular attention to the severity of present symptomatology, as well as any significant pertinent interval medical history since his VA examination in 2007.  The Board notes that no medical evidence has been submitted since the last examination, and the Veteran should be afforded the opportunity to apprise the VA of the existence of additional medical evidence since VA records were printed out and received in June 2007.

With regard to the claim for service connection for a psychiatric disorder to include as secondary to his bilateral knee condition, the representative has pointed out that a VA examination to address the nature and etiology of the psychiatric disorder has never been scheduled.  Additionally, the Board notes that a review of the record shows that service department records have yet to be obtained, and it appears that an exhaustive search for these records has yet to be conducted.  Of note, in September 1998, less than a month after the Veteran's discharge, a search for records revealed that they were not yet at the National Personnel Records Center (NPRC).  A second request to the NPRC in May 1999 yielded no response.  Thereafter, a search through the National Records and Archives (NARA) yielded a response that it had no service treatment records.  Finally a July 2000 response to a request for information from the NPRC stated that the records needed to respond to the request had not yet been retired to Code 13 and the 3101 request had been forwarded to Code 31 for reply.  Any follow-ups were recommended to be addressed to that office.  Despite this recommendation, no further follow-up action was taken to obtain the service treatment records.  

Additionally, the Veteran has not been provided notice of the due process provisions pertaining to missing service department records, and should be given such notice.  In cases where the veteran's service medical records are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to assist the veteran in developing facts pertinent to his claims in a case where service medical records are presumed destroyed includes the obligation to search for alternative medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  Where the claimant's service medical records have been destroyed or lost, the Board is under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).

The VA Adjudication Procedure Manual provides that alternate sources of evidence may be utilized in cases where the service medical records are missing.  A non-exhaustive list of documents that may be substituted for service medical records in this case includes: statements from service medical personnel, "buddy" certificates or affidavits, employment physical examinations, medical evidence from hospitals, clinics, and private physicians where a veteran may have sought treatment, especially soon after service discharge, letters written during service, photographs taken during service, pharmacy prescription records, and insurance examinations. VA Adjudication Procedure Manual, Manual M21- 1, Part III, paragraph 4.25(c) and 4.29 (Oct. 6, 1993).

In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If in-service asbestos exposure is confirmed it will be necessary to provide a VA examination.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Board notes that even if service department records or alternates are not obtained, the Veteran should still be given a VA examination to address the etiology of his claimed psychiatric disorder as it is claimed as secondary to his service connected bilateral knee disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to secure all service medical and personnel records or alternative records for the veteran through official channels including the NPRC or any other appropriate source, including the appellant.  Any and all records obtained should be associated with the claims file.  If there are no records, the AOJ should place a memorandum in the file certifying the unavailability of records, with any documentation used in making that determination set forth in the claims file.

2.  The AOJ should contact the Veteran to determine the names, addresses, and dates of treatments of any and all VA and private medical care providers, who treated him for a knee disorder since 2007, or any psychiatric complaints since service.  After securing the necessary release(s), the AOJ should obtain these records.  All correspondence, as well as any treatment records obtained, should be made a part of the claims folder.  If private treatment is reported and those records are not obtained, the Veteran and his representative should be provided with information concerning the negative results and afforded an opportunity to obtain the records.  38 C.F.R. § 3.159 (2010).

3.  Thereafter, the AOJ should schedule the Veteran for a psychiatric disorders examination, conducted by an appropriate specialist, to determine the nature and etiology of the Veteran's claimed psychiatric disorder.  The claims folder must be made available to the examiner prior to the examination, and the examiner should acknowledge such review of the pertinent evidence in the examination report.  All indicated studies should be performed and all manifestations of current disability should be described in detail.  The examiner should answer the following:

(a) Does the Veteran have any current, chronic psychiatric disorder(s)?  If so, is it at least as likely as not (i.e., at least a 50/50 probability) that any such psychiatric disorder diagnosed began in service or was the result of any incident in service?  

(b)  If any psychiatric disorder did not begin in service and was not caused by active service, the examiner should provide an opinion as to whether is it at least as likely as not (i.e., at least a 50/50 probability) that any such disability is being caused or aggravated by the Veteran's service connected right knee and/or left knee disabilities.   

Each opinion should contain comprehensive rationale based on sound medical principles and facts.

4.  The AOJ should schedule the Veteran for a VA orthopedic examination, by the appropriate specialist, in order to determine the nature and severity of his service-connected right and left knee disorders.  The examiner should be provided with the Veteran's claims folder and a copy of this Remand and should review the Veteran's medical history prior to conducting the examination.  In addition to X-rays, any other tests and studies deemed necessary should be accomplished at this time.  The examiner should specifically comment on all manifestations and symptoms produced by the service- connected disabilities in conjunction with the AMIE criteria for rating disabilities of the knees.  The examiner must detail what orthopedic symptoms and manifestations are related to the Veteran's service-connected right and left knee disorder.  

Readings should be obtained concerning the Veteran's range of motion of the right and left knee and any limitation of function of the parts affected by limitation of motion.  The examiner should also be asked to include the normal ranges of motion of the knees.  Additionally, the examiner should be requested to determine whether the right knee exhibits weakened movement, excess fatigability, or incoordination, and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion lost or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.

The orthopedic examiner should also be asked to express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or on use of the right and left knee.  

The examiner should also address whether there is recurrent subluxation or instability of the right and/or left knee, and if so the extent of such manifestations.  

The examiner should provide reasons and bases based on medical judgment and facts for this opinion.  It is requested that the results of the examination(s) be typed and included in the claims folder for review.

5.  After undertaking any other development deemed essential in addition to that specified above, the RO should re-adjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations, to include consideration of VAOPGCPREC 9-2004 and 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5003, 5010, 5257, 5260, 5261, 5262 when adjudicating the bilateral knee claim and the applicability of 38 C.F.R. § 3.310(a) (2010) and Allen v. Brown, 7 Vet. App. 439, 448 (1995) when adjudicating the psychiatric disorder claim.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2010).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


